     Case 3:18-cr-03072-TWR Document 255 Filed 11/04/20 PageID.1337 Page 1 of 2




1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                        SOUTHERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA           )   No. 18CR3072-TWR
                                        )
9                     Plaintiff,        )   ORDER GRANTING THE UNITED
                                        )   STATES’ MOTION TO (1) CONTINUE
10       v.                             )   TRIAL AND (2) EXCLUDE TIME
                                        )   UNDER THE SPEEDY TRIAL ACT
11                                      )
     ANDREW HACKETT (1), and            )   (ECF No. 253)
12   ANNETTA BUDHU (2),                 )
                                        )
13                    Defendants.       )
14
15        The United States of America moves to continue the January 11,

16   2021 trial in this matter, and to exclude time under the Speedy

17   Trial Act, 18 U.S.C. § 3161(h)(7).

18        For reasons stated in paragraphs 4 and 5 of the United States’

19   motion, incorporated by reference herein, the Court finds the ends

20   of justice served by granting the requested continuance outweigh the

21   best interest of the public and the defendants in a speedy trial.

22   As an alternative basis for these findings, the Court relies on the

23   previously issued Judicial Emergency Declaration, issued by the

24   Chief Judge on March 17, 2020, for a period of 30 days, pursuant to

25   18 U.S.C. § 3174(c), and thereafter extended by the Judicial Council

26   of the Ninth Circuit and further Orders of the Chief Judge.

27   / / /

28


                                            1
     Case 3:18-cr-03072-TWR Document 255 Filed 11/04/20 PageID.1338 Page 2 of 2




1          IT IS ORDERED that the United States’ motion is GRANTED. The

2    trial SHALL BE CONTINUED to July 26, 2021.

3          IT IS FURTHER ORDERED that the period of delay from the filing

4    of the United States’ motion until the July 26, 2021 trial SHALL

5    BE   EXCLUDED   in   computing   the   time   within   which   the   trial   must

6    commence under the Speedy Trial Act, 18 U.S.C. § 3161.

7
8    Dated: November 3, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
